t c memo united_states tax_court liaosheng zhang petitioner v commissioner of internal revenue respondent docket no filed date liaosheng zhang pro_se randall e heath and kristin h joe for respondent memorandum findings_of_fact and opinion morrison judge the irs determined a dollar_figure deficiency in ms liaosheng zhang’s income_tax a dollar_figure deficiency in her income_tax and a dollar_figure deficiency in her income_tax and added a 20-percent sec_6662 accuracy-related_penalty on the entirety of each of these deficiencies zhang timely petitioned for redetermination of the deficiencies she contests the irs’s determinations that medical and living_expenses she paid for her mother in are not deductible and that losses she claimed each year for a supposed website activity are not deductible she further contends that she is entirely exempt from federal_income_tax on her wages for each year under a treaty provision for visiting researchers that her son was her dependent in and that the irs audited her returns to retaliate against her for reporting violations of immigration law and allegedly unfair college-tuition rates and that it coerced her to sign an extension of the time for assessment for personal history findings_of_fact zhang is a citizen of the people’s republic of china china about zhang first came to the united_states after going back to china for a time she returned to the united_states in for the next several years she lived in phoenix arizona she studied intermittently at arizona state university in phoenix while she was at the university she served as a teaching assistant in she graduated with a 1all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated master’s degree in computer science shortly after graduation zhang began working for honeywell international inc in phoenix her duties included creating computer programs to control industrial processes and performing related research in date zhang stopped working for honeywell about that time as the addresses listed for zhang on several documents in the record suggest zhang moved in with her son he was then attending college in seattle because the temporary visa that permitted zhang to be in this country was conditioned on her being employed by honeywell zhang believed that after her employment with honeywell terminated her presence in the united_states was illegal she stayed in the united_states anyway zhang’s reason for staying as she explained was to allow her son an in-state tuition discount in or she was granted permanent-resident immigration status living and medical_expenses of zhang’s mother zhang’s mother is a resident of china we infer that she is a citizen of china zhang did not assert otherwise in zhang paid dollar_figure for care and medical treatment of her mother purported website business for and zhang claimed various business- expense deductions for what was supposedly a website-based business called hotweb design company the supposed business was a sole_proprietorship with the trade_name hotweb design company we call it hotweb for convenience zhang claimed that she originally contemplated for hotweb to gather u s business news and translate it into chinese and that she later contemplated for hotweb to operate a used-car brokerage but we do not believe that zhang seriously pursued these or any other bona-fide business objectives instead she tried to create the appearance of working on a website in order to disguise improper deductions for personal and family expenditures in zhang registered the trade_name hotweb design company with the state of arizona she paid a lawyer to help her do this she obtained an employer_identification_number from the irs under the trade_name under the trade_name and employer_identification_number she filed federal employment_tax returns irs form sec_941 employer’s quarterly federal tax_return federal wage information returns irs forms w-2 wage and tax statement washington state tax returns for workers’ compensation insurance and washington state tax returns for unemployment insurance zhang reported on the returns that she was employing her son to work on hotweb and that she owed a few hundred dollars in federal and state employment_taxes per year the amounts that she reported on these returns to have paid her son are consistent with the amounts she claimed on her federal_income_tax returns to have paid her son zhang testified that she registered the internet domain name hotwebexpress com and paid for website- hosting service zhang made large payments to her son and for his benefit including payment of her son’s college-tuition bills she deducted them either as wages or in the case of the payments of college expenses as employee_benefits in zhang claimed deductions for dollar_figure in wages and dollar_figure in employee_benefits in dollar_figure in wages and dollar_figure in employee_benefits and in dollar_figure in wages and no employee_benefits on the tax-return schedules c profit or loss from business sole_proprietorship that she completed for hotweb zhang’s son filed federal_income_tax returns for and he reported as income the amounts that his mother had reported that she paid him as wages he did not report as income or otherwise the amounts that his mother had reported that she paid him as employee_benefits he claimed a deduction for a personal_exemption for himself for each of and but not for on each year’s return he reported very little income_tax_liability zhang was the preparer of her son’s return her continued practice of segregating college expenses as employee_benefits and her son’s continued practice of not reporting them suggest that she had a hand in the preparation of his return for though not or zhang claimed a large office expense deduction for hotweb most of this dollar_figure deduction was for the cost of renting an apartment in seattle in which her son lived zhang’s son began college at the university of washington in seattle about date he continued to study full time until he graduated with a degree in architecture she explained that her son’s move to seattle would both help him and help her business because the city is a technology-industry hub we infer zhang’s son had lived with her in phoenix whence she brought him to college she also claimed that part of the deduction was the rental fee for a parking space in seattle she claimed that she rented the space because her son was in seattle and because they needed a travel car to buy things and for something we infer that she deducted the entire cost of the apartment and parking space even though it is obvious that the apartment was used at least in part for personal or family purposes zhang claimed on her return deductions for thousands of dollars in vehicle expenses for each of and she explained that these vehicle expenses largely related to traveling to seattle where her son was in college but said little about the purpose of these trips zhang’s returns zhang timely filed her and returns her entries most relevant to this case follow we present excerpts first from the main parts of her form sec_1040 u s individual_income_tax_return then from her schedules a itemized_deductions and schedules c profit or loss from business sole_proprietorship description dependents -0- income from wages etc dollar_figure dollar_figure business loss moving_expenses itemized_deductions standard_deduction dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure n a n a n a dollar_figure deduction for personal_exemption sec_3 herself dollar_figure herself dollar_figure taxable_income tax before credits education credits nonrefundable dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure herself and her son dollar_figure -0- total_tax -0- 1zhang claimed her son as her dependent for 2zhang did not report substantial income other than wages for or 3zhang did not have large additional deductions beyond those listed for and she reported large capital losses from short-term stock trading but in accordance with sec_1211 claimed only dollar_figure per year as deductions against her ordinary_income mostly wages sec_151 grants an individual taxpayer one deduction of the exemption_amount roughly dollar_figure for each of the years at issue for himself or herself and sec_151 grants one deduction of the exemption_amount for each dependent 5zhang’s deductions for exceeded her reported gross_income by just dollar_figure 6zhang’s education credits are not at issue we list zhang’s deductions and credits which are not in dispute to show that the business deductions purportedly eliminated what otherwise would have been substantial tax_liabilities for and the following items constituted zhang’s itemized_deductions reported on schedules a for and zhang claimed the standard_deduction instead of itemizing deductions for description medical and dental expenses total of adjusted_gross_income sec_213 threshold medical and dental expenses over threshold state local and other deductible taxes gifts to charity job expenses and most other miscellaneous deductions collectively subject_to -of-agi threshold other miscellaneous deductions list type and amount dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number total big_number big_number 1zhang attached a statement to her return which described these claimed expenses as including dollar_figure for medicines and drugs dollar_figure for med miles at mile dollar_figure for air ambulance dollar_figure for road ambulance and dollar_figure for taxi to back hospital 2zhang stated on her schedule a that she paid dollar_figure in tax- preparation fees but that percent of her agi was dollar_figure 3zhang described the entry for other miscellaneous deductions on her return as being for mother living cost medical bill nanny all of the business_losses zhang claimed were listed on schedules c for hotweb whose relevant parts follow description gross_receipts cost_of_goods_sold advertising car expense sec_1 employee_benefits legal and professional services office expense repairs etc taxes and licenses travel meals and entertainment after reduction under sec_274 utilities wages other total -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number -0- dollar_figure big_number big_number -0- big_number big_number -0- dollar_figure big_number big_number -0- -0- big_number big_number big_number 1zhang indicated on her returns that the car-expense deductions related to business driving of big_number miles for big_number miles for and big_number miles for she checked boxes on the returns to indicate that she had written evidence to support the deductions the return forms do not ask for the specific business purposes of car-expense deductions only whether one has evidence to corroborate them but at trial zhang presented very little to show that the driving occurred or that it served a business_purpose alleged irs misconduct a retaliation early in and respectively zhang timely filed and returns repeatedly showing substantial wage income from her honeywell job and a business with comparatively large deductions and no gross_receipts for any year by the end of the irs had begun an audit of zhang which ultimately led to the adjustments at issue in this case later presumably the audit was expanded to cover all three tax years in apparently zhang wrote to offices of the united_states senate to ask for help with a dispute about her son’s college tuition rate in zhang sued honeywell for as she alleged firing her on the basis of gender race national origin disability and age and refusing to re-hire her on this basis and because of her opposition to its unlawful employment practices in date zhang sued honeywell and internet technology company china gate inc for as she alleged underpaying her as a part of the same proceeding she sued several major technology companies for as she alleged later hiring h-1b visa holders instead of her when she was a permanent resident her lawsuit alleged that these companies were wrongfully using the h-1b temporary visa program to avoid hiring american workers in part to discriminate on the basis of age and in part to undercut wage rates it also alleged that she had sent a letter to the u s senate about h-1b program abuse around date on date the irs issued the deficiency_notice setting forth its determinations for the years at issue zhang presented to the court documents showing that the u s department of labor took action in on immigrant-labor- related complaints she had made to the department of labor at times not known to us zhang also showed that in she had made a complaint to the department of labor other than those upon which she showed it took action in b coercion as previously noted zhang believed her continued presence in the united_states after she stopped working for honeywell in was illegal someone from the irs she says asked for her immigration status she said she understood this to be a threat to have her deported if she did not comply with the irs’s request to extend the statutory limitation on the period for tax_assessment on date she signed an irs form_872 consent to extend the time to assess tax to extend the time for the irs to assess her tax until date procedural history on date the irs issued zhang a deficiency_notice for her and tax years the irs determined deficiencies of dollar_figure dollar_figure and dollar_figure for the respective years it also determined that zhang is liable for an accuracy-related_penalty equal to percent of each deficiency on grounds including substantial_understatement_of_income_tax and negligence or disregard of rules and regulations the penalties amount to dollar_figure dollar_figure and dollar_figure for the respective years the bulk of the deficiencies results from the deductions that zhang had claimed for hotweb the irs disallowed all the hotweb deductions on the ground that the activity was not conducted for profit another significant portion of the deficiency stemmed from the deduction zhang had claimed for her mother’s medical and living_expenses the irs disallowed that deduction on the ground that such expenses are personal the notice_of_deficiency did not disallow the deduction zhang claimed for her own medical_expenses on schedule a zhang filed a petition to contest the deficiency_notice zhang was a resident of oregon when she filed the petition zhang contests the income-tax deficiency determinations for her and taxable years and the accuracy-related_penalty for each year she further contends that the wages she received from honeywell during and are exempt from tax under a treaty rule for visiting teachers and researchers that the irs audited her returns to retaliate against her for reporting violations of immigration law and allegedly unfair college-tuition rates and that the irs coerced her to sign the period-of-limitations consent form which is necessary to the timeliness of notice of the deficiency by hinting at having her deported attempt to deceive court at trial zhang altered a receipt in an attempt to deceive us we infer from the facts in the record which we describe next that she bought a laptop computer received a cash-register receipt for it and photocopied the receipt later the same day we conclude she returned the computer to the store for a refund whereupon a store clerk circled the price of the computer and wrote a note on the receipt to indicate that the computer had been returned zhang introduced the photocopy of the receipt into evidence the court commented that the photocopy was hard to read zhang offered to provide the original and the court asked for it before handing the original to the clerk zhang obscured part of it with a black marker we conclude from a credit-card statement showing a purchase and refund corresponding to the receipt and from the store clerk’s note that zhang had obscured but failed to obliterate entirely that what zhang obscured was the writing added after the photocopy was made which showed that the laptop computer had been returned the same day zhang claimed that what she obscured was a mark made by the store for security purposes as she left the store we disagree we believe that the faint x-mark that appears on the original and the copy was such a mark opinion treaty exemption zhang argues that her honeywell wages were exempted from income_tax by the income-tax treaty between the united_states and china the formal title of which is the agreement between the government of the united_states of america and the government of the people’s republic of china for the avoidance of double_taxation and the prevention of tax_evasion with respect to taxes on income date t i a s no big_number article of the treaty entitled teachers professors and researchers provides an individual who is or immediately before visiting a contracting state was a resident of the other contracting state and is temporarily present in the first-mentioned contracting state for the primary purpose of teaching giving lectures or conducting research at a university college school or other accredited educational_institution or scientific research institution in the first mentioned contracting state shall be exempt from tax in the first mentioned contracting state for a period not exceeding three years in the aggregate in respect of remuneration for such teaching lectures or research by its terms the exemption in article is available only for persons who are temporarily present in the united_states after visiting around zhang moved to the united_states in and has resided here ever since she completed her studies in worked for honeywell from to and moved from phoenix to seattle in nothing before us suggests she or the company intended her employment to last only a short time and zhang did not claim to have had any plans to move out of the united_states by and zhang’s presence in the united_states could no longer be considered temporary we therefore conclude that zhang is not entitled to an exemption from tax on her honeywell wages under article of the treaty consequently we need not address the irs’s additional argument that zhang’s honeywell wages were not remuneration for teaching lecture or research activities within the meaning of that article living and medical_expenses of zhang’s mother sec_262 generally denies a deduction for personal living or family_expenses sec_213 provides for a deduction for expenses for medical_care of the taxpayer his spouse or a dependent as defined in sec_152 determined without regard to subsections b b and d b thereof sec_152 provides that the term dependent does not include an individual who is not a citizen or national of the united_states unless such individual is a resident_of_the_united_states or a country contiguous to the united_states zhang’s mother can be a dependent of zhang only if zhang’s mother is either a citizen_of_the_united_states a national of the united_states a resident_of_the_united_states or a resident of a country contiguous to the united_states the internal_revenue_code does not define the term national of the united_states to define it we turn to title of the united_states_code which defines a national of the united_states as either a citizen_of_the_united_states or a person who owes permanent allegiance to the united_states u s c sec_1101 see pike-biegunski v commissioner tcmemo_1984_288 relying on this definition zhang’s mother is not a u s citizen a u s national a u s resident or a resident of a country bordering the united_states we conclude therefore that zhang is not entitled to a deduction for the dollar_figure of expenses she paid for care and medical treatment of her mother purported website business we conclude that the items zhang claimed as business_expenses of hotweb are not deductible even if she did pay them because she has not shown that they relate to a business or other activity conducted for profit 2for zhang deducted on her schedule c dollar_figure in employee benefit programs at trial zhang claimed that a portion of this dollar_figure consisted of a benefit program for herself in the form of payment of her own medical_expenses the portion of the dollar_figure that consisted of zhang’s own medical_expenses is not deductible in addition to the lack of a profit_motive for the activity to which this and the other schedule c expenses allegedly relate zhang cannot deduct employee_benefits provided to herself a sole_proprietorship and its proprietor are the same entity see osborne v commissioner tcmemo_2002_11 moreover although medical_expenses are deductible under sec_213 even if they are expenses not related to a business zhang has not demonstrated that the portion of the dollar_figure consisting of her own medical_expenses if any was not continued a zhang’s credibility zhang did not testify credibly about work supposedly performed for hotweb her testimony was terse and vague it lacked corroboration aside from records zhang herself had created and the receipt she misrepresented zhang failed to call her son a central figure in the supposed activity to testify zhang claims that the substantial payments she made to or for the benefit of her son were compensation_for services he provided she presented documents that stated he worked for her hours per week during the second half of hours per week for the second and third quarters of and hours per week for the fourth quarter of they also stated that he was laid off date but what if anything zhang’s son was actually doing is not apparent zhang testified that he assembled computers but it is not apparent that a small website business would have a use for more than a few computers and there is no evidence that zhang bought parts for more than a few computers she also testified that her son reviewed her email sec_2 continued already deducted on schedule a the entire dollar_figure entry seems instead to have reflected zhang’s son’s college expenses 3the fact that the supposed activity centered on creating documents some to be displayed on a website and others to instruct a computer makes the absence of evidence especially striking and other documents for grammar but zhang did not corroborate that her son reviewed any substantial quantity of documents or that the documents related to hotweb one of her unemployment-insurance-tax returns describes her son’s work as programming but the record does not show that zhang’s son actually worked on any programs zhang presented no explanation for these striking omissions her copious testimony and documentation on other matters suggest that her memory had not simply faded we infer that fuller evidence would not have been favorable the absence of a legitimate explanation for zhang’s striking failure to corroborate an activity that supposedly took a great deal of time and money indicates to us that she is not credible generally see igberaese v commissioner tcmemo_2010_284 b profit_motive sec_183 provides that a deduction for expenses of an activity not conducted for profit cannot generally exceed gross_income from the activity zhang did not report any gross_income sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 trade-or- business_expenses or under paragraph or of sec_212 expenses for production_of_income or management etc of property held for production_of_income a trade_or_business which we refer to simply as a business like an activity for production_of_income requires a profit_motive see 480_us_23 723_f2d_1062 2d cir revg t c memo continued for hotweb for any of the years at issue the irs determined that hotweb was not operated for profit and that therefore zhang was not entitled to deduct any of the expenses of the activity whether an activity is conducted for profit depends on the taxpayer’s state of mind because we cannot observe this directly we look to all the facts and circumstances of the activity see 78_tc_642 affd without opinion 702_f2d_1205 d c cir as we will explain we find that there was a lack of profit_motive for the hotweb activity to the extent it was an activity at all sec_1_183-2 income_tax regs provides that all facts and circumstances with respect to the activity are to be taken into account in determining the existence of a profit_motive and provides a nonexclusive list of factors to consider in determining whether a profit_motive exists analysis of these factors satisfies us that zhang lacked a profit_motive for hotweb the first factor is described by the regulations as follows manner in which the taxpayer carries on the activity -- the fact that the taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit similarly where an activity is carried on in a manner substantially_similar to other activities of the same nature which are profitable a profit_motive may be indicated a change_of operating continued methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit_motive sec_1_183-2 income_tax regs we have found an activity to be conducted in a businesslike manner if it involves purposeful attention to making a profit businesslike conduct is characterized by careful and thorough investigation of the profitability of a proposed venture monitoring of a venture in progress and attention to problems that arise over time see 90_tc_74 88_tc_464 stephens v commissioner tcmemo_1990_376 it is not sufficient merely to record an activity’s finances in a manner typical of sophisticated businesspeople--one must use one’s knowledge of the activity’s progress to where appropriate attempt to improve that progress see lowe v commissioner tcmemo_2010_129 zhang did not establish that she or anyone conducted the purported website activity very much at all in order to make money from a website it is generally necessary to actually create a website and zhang has not shown that she tried very hard to do that mainly she attributed to the activity expenses that she would have incurred anyway this factor weighs against a profit_motive the second factor is described by the regulation as follows the expertise of the taxpayer or his advisors -- preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices where a taxpayer has such preparation or procures such expert advice but does not carry on the activity in accordance with such practices a lack of intent to derive profit may be indicated unless it appears that the taxpayer is attempting to develop new or superior techniques which may result in profits from the activity sec_1_183-2 income_tax regs zhang had significant expertise in computer programming generally but nothing in the record indicates that she had specific expertise in developing programs related to news stories translations or brokerage or that she had expertise in administering a complex website or a business this factor is neutral the third factor is described by the regulation as follows the time and effort expended by the taxpayer in carrying on the activity --the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may also be evidence that the activity is engaged in for profit the fact that the taxpayer devotes a limited amount of time to an activity does not necessarily indicate a lack of profit_motive where the taxpayer employs competent and qualified persons to carry on such activity sec_1_183-2 income_tax regs we infer from zhang’s striking failure to show anything she or her son accomplished for hotweb that little meaningful effort was put into the activity this factor weighs against a profit_motive the fourth factor is the expectation that assets used in the activity may appreciate in value sec_1_183-2 income_tax regs there is no indication that zhang expected any assets to appreciate but there is also no indication that appreciation of assets would be important to the success of the news service or car brokerage she supposedly expected to operate this factor is neutral the fifth factor is the success of the taxpayer in carrying on other activities whether similar or dissimilar to the one for which a business deduction is sought sec_1_183-2 income_tax regs zhang had worked as a computer programmer for a large company she would be better situated than most people to make hotweb succeed we conclude therefore that this factor weighs modestly in favor of the existence of a profit_motive the sixth factor is the taxpayer’s history of income or losses with respect to the activity sec_1_183-2 income_tax regs this factor weighs against a profit_motive zhang consistently reported losses without any gross_income or even gross_receipts for hotweb in describing this factor the regulation says a series of losses during the initial or start-up stage of an activity may not necessarily be an indication that the activity is not engaged in for profit id but hotweb’s supposed activities were not so much starting up as never begun the seventh factor the amount of occasional profits if any which are earned is likewise negative sec_1 b income_tax regs the regulation continues a n opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id but even if zhang’s business concepts had the potential to produce large profits she failed to make an effort to turn them into real opportunities the eighth factor is described by the regulation as follows the financial status of the taxpayer --the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs zhang had a substantial amount of wage income during the years at issue she claimed that hotweb’s losses resulted in a significant tax savings for her the losses consisted of expenses she and her son would 5zhang’s own tax savings did not come at the cost of a significant increase in the reported taxes of her son his reported tax_liabilities were unaffected by hotweb’s small purported wages because they were offset by the standard continued likely have incurred anyway therefore this factor suggests that she did not have a profit_motive for the activity see 72_tc_659 harrison v commissioner tcmemo_1996_509 the ninth factor is described by the regulation as follows elements of personal pleasure or recreation --the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved on the other hand a profit motivation may be indicated where an activity lacks any appeal other than profit it is not however necessary that an activity be engaged in with the exclusive intention of deriving a profit or with the intention of maximizing profits sec_1_183-2 income_tax regs this factor weighs against a profit_motive the primary real activities for which zhang claimed business-expense deductions were simply her son’s activities of living in an apartment and going to college--her expenditures_for which would normally just be nondeductible family_expenses see sec_262 except as otherwise expressly provided no deduction shall be allowable for personal living or family_expenses we conclude from the factors in sec_1_183-2 income_tax regs that zhang did not conduct hotweb the purported business to which she claimed her business-expense deduction sec_5 continued deductions and personal exemptions he claimed his reported tax_liabilities were unaffected by hotweb’s larger employee_benefits because he did not report them as income related for profit during any of the years at issue the most important reason for this conclusion is that she failed to conduct much website activity at all c connection of expenses with activity sec_162 and sec_212 generally allow deductions for expenses that are ordinary and necessary to a business or other profit- motivated activity expenses of an activity that is not profit motivated generally are not deductible see sec_183 in order for zhang to establish that she is entitled to a deduction she claimed for an expense of hotweb her supposed website-based business she must therefore establish that website-related activity existed that the activity was profit motivated and that the expense is necessary to the activity as discussed zhang failed to establish that her purported activity even existed to any significant extent and relatedly failed to establish that she had a profit_motive for it additionally she has failed to show that most of her claimed expenses have any connection with a website including for instance by financing or advertising a website this last failure is an independent ground requiring disallowance of her claimed deductions for office expense ie rent for her son’s apartment employee benefit programs ie tuition for her son’s college education and wages ie money paid to him zhang has not shown that the apartment was not used entirely as living space her explanations of the work her son supposedly performed in exchange for the employee_benefits and wages are scanty and implausible and her relationship to him suggests that the rent tuition and money were simply gifts from her to him we decline however to consider whether every one of the expenses zhang claimed for hotweb lacked a connection with a website status of zhang’s son as dependent zhang’s son claimed a personal_exemption for himself for each of the years and but not on her return but not her or return zhang claimed that her son was her dependent and accordingly claimed a personal_exemption for him the irs did not challenge zhang’s entitlement to claim a personal_exemption for her son for she now claims that she is also entitled to claim personal exemptions for her son for and for which the irs disputes the irs contends that because zhang’s son claimed exemptions for himself on his returns zhang cannot claim personal exemptions for him but the fact that zhang’s son claimed personal exemptions on his own returns is irrelevant in ascertaining zhang’s entitlement to personal exemptions for him sec_151 provides a personal_exemption for the taxpayer and sec_151 provides the taxpayer additional personal exemptions if he or she has dependents the term dependent includes but is not limited to a child of the taxpayer over one-half of whose support the taxpayer provided for the year in question sec_152 the taxpayer’s additional personal_exemption is not contingent on the dependent’s not claiming a personal-exemption deduction on his or her own return in support of its contention the irs points us to sec_151 sec_151 prohibits a taxpayer who is a dependent of another from claiming a personal-exemption deduction on his or her own return but this provision affects only the dependent thus the mere fact that zhang’s son claimed exemptions for himself for and does not mean that zhang is not entitled to claim him as a dependent for those two years the irs raises no other challenges to the personal-exemption deduction on the basis of the record before us we find that zhang is entitled to claim her son as her dependent for and consequently she is entitled to an additional personal- exemption deduction for each of those years 6if true zhang’s allegation that she provided her son money and covered his college expenses as compensation_for working on hotweb could weigh against her claim that he is her dependent see sec_152 taxpayer must have provided more than one-half of dependent’s support 37_tc_447 amounts received as compensation considered support provided by oneself rather than support provided by payor but the irs has not questioned whether zhang satisfied the support_test alleged irs misconduct zhang failed to establish a factual basis for her allegations of misconduct a retaliation zhang contends that the irs audited her returns to retaliate against her because she reported h1b fraud and abuse and also reported unfair tuition for us citizens to the us senate we do not find zhang to have substantiated her inference that the audit was retaliatory no evidence before us indicates that zhang’s immigration-law or college-tuition-related issues had any bearing on irs decisions about auditing her returns we also note that zhang claimed deductions that were facially dubious such as thousands of dollars of vehicle expenses for a small website business this suggests that the irs simply audited her returns in order to determine whether they were correct b coercion as previously noted zhang signed a consent form that extended the time for the irs to issue notice of the deficiency zhang did not testify that the irs specifically threatened her with deportation or any other adverse immigration- law consequence to induce her to sign the consent form she testified only that an unnamed person at the irs asked about her immigration status and she presented no evidence to corroborate that the conversation took place she also testified that an unknown person called her at home and told her that he or she knew zhang was in the country illegally and asked her for money she said that not many people knew her presence in the united_states was unlawful and that the caller therefore must have been from the irs she said there was a police record of these incidents but did not introduce the police record as evidence she did not corroborate these alleged calls or testify about them in detail zhang tried to deceive us by altering a receipt in court she also tried to deceive us as she had for years tried to deceive the irs by disguising family_expenses as expenses of an essentially fictitious business therefore we give her vague uncorroborated testimony little weight and do not conclude that the alleged incidents occurred even if the alleged harassing telephone call did occur zhang’s contention that the irs was involved is nothing more than speculation penalty as mentioned earlier the irs imposed 20-percent sec_6662 accuracy-related_penalties upon zhang for her underpayments for all three years which it determined were equal to the deficiencies see sec_6664 one of the grounds the irs asserted for the penalty is substantial_understatement_of_income_tax another is negligence or disregard of rules and regulations it is undisputed that zhang had underpayments equal to the correct amounts of her deficiencies which she has petitioned the court to redetermine zhang argued that her tax returns were correct as we have explained they were not the additional personal-exemption deductions to which zhang’s son’s status as her dependent entitles her for and do however reduce her deficiencies underpayments and penalties for those years under sec_7491 the irs must come forward with sufficient evidence that it is appropriate to impose penalties see 116_tc_438 however once the irs has met this burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner supra pincite even with the additional personal-exemption deductions zhang’s understatements of income_tax for and are substantial because they exceed both percent of the tax required to be shown on the returns and dollar_figure for each year the irs has met its burden of producing evidence of the sec_6662 excludes from the definition of understatement for this purpose a deduction supported by continued deficiency and the substantial_understatement undisputedly follows as a computational matter zhang does not have a substantial_understatement_of_income_tax for but zhang’s contrivance of the supposed hotweb activity to claim business-expense deductions for numerous personal and family_expenses not only meets the irs’s burden of production but persuades us that as to its deductions the source of her deficiency for that year she neglected or disregarded her tax obligations sec_6664 provides that no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for and the taxpayer acted in good_faith with respect to such portion zhang did not specifically argue that we should apply the reasonable-cause-and-good-faith exception to any part of any of her underpayments and the facts in the record do not establish that the exception applies zhang used a return-preparation computer_program each year she claims that she took a tax course from a return-preparation firm in but nothing continued substantial_authority or a reasonable basis and disclosure zhang has not explained what substantial_authority or reasonable bases may have existed for her erroneous deductions nor do we find on our own that her positions had substantial_authority or reasonable bases see sec_1_6662-3 d income_tax regs describing the reasonable basis and substantial_authority standards for support of a tax position which ultimately proves to be erroneous before us indicates that any error in zhang’s return resulted from an erroneous explanation of tax law provided by a tax instructor irs employee or computer_program or from an erroneous computation performed by a program she claims that in the course of preparing one of her returns she asked an irs employee what address to use for hotweb schedule c asks for the business address and the employee suggested she use her son’s apartment address but zhang did not explain why it would be reasonable for her to think on the basis of this suggestion that the apartment was deductible we observe that zhang’s erroneous deduction for her mother’s living and medical_expenses could have followed from a misunderstanding of a complex issue sec_213 does allow a deduction for medical and long-term-care expenses of a taxpayer and certain dependents but zhang failed to indicate specifically what led her to claim this deduction to reflect the foregoing decision will be entered under rule
